Citation Nr: 0428751	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  99-22 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  The propriety of the initial evaluation of 10 percent 
from August 6, 1991 to April 15, 1999, 20 percent from April 
16, 1999 to May 8, 1999, 30 percent from May 9, 1999 to July 
18, 1999, 60 percent from July 19, 1999, to January 16, 2002 
and 80 percent thereafter assigned to an eye disability due 
to sarcoidosis, to include chronic uveitis iritis, scarring, 
cataracts, papillary block glaucoma, retrobulbar optic 
neuritis, retinal vasculitis, and optic neuritis.

2.  Entitlement to an effective date earlier than October 15, 
1998 for a 50 percent evaluation for depression.  

3.  Entitlement to an evaluation in excess of 30 percent for 
sinusitis.  

4.  The propriety of the initial evaluation of 20 percent 
from November 29, 1994, to July 26, 1999, and 60 percent 
thereafter for chronic fatigue.  

(The issues of whether the creation of an overpayment of 
$11,172 was due solely to administrative error on the part of 
the VA and entitlement to waiver of overpayment of $ 11,172 
in compensation will be the subject of a separate Board 
decision).  

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from August 1985 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In February 2001 the veteran appeared and gave 
testimony at an RO hearing before the undersigned.  A 
transcript of this hearing is of record.  Jurisdiction over 
the claims folder currently resides with the Philadelphia, 
Pennsylvania RO.

In May 2001the Board granted a separate evaluation for the 
veteran's chronic fatigue then rated with depression and also 
granted entitlement to a clothing allowance.  The Board 
remanded to the RO issues that included an increased initial 
rating for an eye disability, and entitlement to an earlier 
effective date for an increased rating for depression.  

In a rating decision of October 2001 the RO assigned a 
separate noncompensable rating for chronic fatigue and 
confirmed and continued a 30 percent rating for sinusitis.  
In a rating decision of November 2001 the RO assigned a 20 
percent rating for chronic fatigue from November 29, 1994, to 
July 27, 1999, and a 60 percent rating thereafter.  

In a rating action of May 2002 the RO assigned a 10 percent 
from August 6, 1991 to April 15, 1999, 20 percent from April 
16, 1999 to May 8, 1999, 30 percent from May 9, 1999 to July 
18, 1999, 60 percent from July 19, 1999, to January 16, 2002 
and 80 percent thereafter for an eye disability due to 
sarcoidosis.  

In July 2004 the veteran again appeared and gave testimony at 
a hearing before the undersigned in Washington, D.C.  A 
transcript of this hearing is also of record.  

In September 2004, the Board granted the veteran's motion to 
advance her case on its docket.

The issues of issues of an increased initial ratings for a 
sarcoid eye disability, an increased rating for chronic 
fatigue, and an earlier effective date for the assignment of 
a 50 percent rating for depression are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDING OF FACT

The veteran's sinus disability results in sinus tenderness, 
facial pain, headaches, postnasal drip with a purulent 
discharge with crusting, erythema, and swelling of the nasal 
passages noted on recent examinations.  



CONCLUSION OF LAW

The criteria for a 50 percent rating for sinusitis have been 
met.  38 U.S.C.A. § 1155 (West 2004); 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Code 6513



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, as amended, and 
implement regulations provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Pub. L. 106-419, 114 Stat. 1828 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5106, 5103A, 5107, 5126 (West 2002); Pub. L. 108-183, 117 
Stat. 2651 (Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 
5103 (West Supp. 2004)).  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The regulations implementing the VCAA, are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003). These 
regulations are applicable to claims pending on the date of 
enactment of the VCAA, but provisions related to reopening 
previously denied claims are only applicable to claims 
received on or after August 29, 2001. 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Inasmuch as the veteran's request to reopen 
his claim for service connection for scoliosis was made in 
March 2002, the new regulations relative to reopening 
previously denied and final claims are applicable to this 
matter.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) found 
that a VCAA notice letter consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, at 120-1.

The RO provided the notice required by 38 U.S.C.A. § 5103(a); 
and 38 C.F.R. § 3.359(b) in letters dated in April 2002 and 
November 2003.  These letters, in conjunction with the 
statement of the case and the supplemental statement of the 
case informed the veteran of the evidence needed to 
substantiate his claims.  These letters also informed the 
appellant who was responsible for obtaining what evidence.  
The VCAA notice letters told the veteran of his 
responsibility for submitting evidence, and thereby put him 
on notice to submit all such evidence in her possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  Id. 
119-21.  However, the Court's remedy was a remand so that the 
notice could be provided.  Id., 122-4.  The appellant 
essentially received that remedy when the RO provided notice 
in March 2004.  VA has thereby met its obligation to notify 
the appellant of the evidence needed to substantiate his 
claims and of what evidence he was responsible for obtaining. 
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

It does not appear from a review of the record that there is 
any evidence relevant to the issue currently on appeal but 
not yet associated with the claims folder.  It is noted in 
this regard that the veteran has undergone two recent VA 
examinations of her sinus disability and the reports of these 
examinations contain clinical findings relevant to her 
current claim for an increased rating for her sinus 
disability.  It is also noted that the veteran has given 
testimony relevant to this claim at a recent hearing before 
the undersigned.  

Accordingly, the provisions of the VCAA have been complied 
with in regard to the veteran's claim for an increased rating 
for her sinus disability and the Board will consider this 
issue on appeal review based on the evidence currently of 
record.  

Private clinical records and VA treatment records reflect 
occasional treatment during the period from 1992 to the early 
2000s for various disorders, including sinusitis with a post 
nasal drip, nasal congestion, sinus pain, headaches, and 
green purulent discharge.  

In August 1999 a rating action by the RO increased the 
evaluation for the veteran's sinus disability from 10 percent 
to 30 percent effective April 5, 1999.  In a rating action of 
October 1999 the RO granted an effective date of August 6, 
1991 for a 30 percent rating for sinus disability.  

On VA examination conducted in August 2001 the veteran 
complained that she had a chronic sinus condition with a 
postnasal drip that was sticky, thick, and sometimes 
yellowish green with quite a bit of nasal crusting.  It was 
noted that a July 1998 CT scan did not show sinus disease, 
but this did not exclude chronic recurring sinusitis.  It was 
reported that the veteran was prescribed antibiotics for the 
treatment of worsening sinus infection with green nasal 
discharge, swelling of the face and pain in the teeth.  It 
was also noted that her use of nasal oxygen tended to cause 
nosebleeds.  

Physical examination revealed moderate tenderness of both 
maxillary sinuses.  The frontal sinuses were not tender.  No 
postnasal drip was observed, but the veteran's voice and an 
intermittent drip tended to indicate that such was present.  
The nasal passages were 95 obstructed with crusts, swelling 
and erythema.  The diagnosis was recurring sinusitis with 
severe rhinitis.  

During a VA examination in January 2004 the examiner noted 
that veteran's sinus problems were worse because she was 
having frequent infections and that it was always difficult 
to breathe through her nose due to nasal congestion and 
discharge.  It was reported that she had had four or five 
courses of antibiotics over the previous year because of 
postnasal drip, increasing sinus pain malodorous mucous and 
increasing facial pain.  It was reported that she used 
saltwater irrigation daily.  It was noted that the findings 
on evaluation were the same as on the August 2001 examination 
except that there was only mild tenderness in the maxillary 
sinuses reported on the current examination.  It was reported 
that there were a few crusts, swelling and erythema.  The 
assessment was recurrent sinusitis associated with severe 
rhinitis.  The examiner noted that the veteran's flare-ups 
were becoming more frequent.  

During a July 2004 hearing before the undersigned, the 
veteran said that surgery was not an option for the treatment 
of her sinus disorder because of her sarcoid disorder.  She 
said that she received treatment for sinusitis on a monthly 
basis Her primary treatment consisted of intermittent nasal 
injections 

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule), which represent, as 
far as can practicably be determined, the average impairment 
of earning capacity. 38 U.S.C.A. § 1155. Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2003).  

The veteran's sinusitis has been assigned a 30 percent rating 
under the criteria of 38 C.F.R.§ 4.97 Diagnostic Code 6513.  
Under the stated criteria, a 10 percent evaluation is 
warranted for sinusitis when there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting is present. A 30 percent evaluation is 
warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non- incapacitating (episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting. A 50 percent evaluation, the maximum schedular 
rating, is warranted following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries. 38 
C.F.R. 4.97, Diagnostic Code 6513. The note to that provision 
defines an incapacitating episode of sinusitis as one that 
requires bed rest and treatment by a physician. With a 
frequently purulent discharge and crusting of the nasal 
passages.  

Recent VA examinations have clinically demonstrated 
tenderness of the maxillary sinuses, near constant symptoms 
of sinusitis including postnasal drip with a frequently 
purulent discharge, headaches, and facial and teeth pain.  
Evaluations revealed tenderness of the maxillary sinuses, as 
well as swelling, erythema, and crusting of the nasal 
passages.  

While the veteran has not undergone surgery on her sinuses, 
the record indicates that such a procedure is precluded by 
her sarcoid disease.  Otherwise she appears to have all the 
other criteria necessary for a 50 percent rating under the 
criteria of Diagnostic Code 6513.  In view of that the Board 
concludes that the veteran's sinus disability results in 
symptomatology that more nearly approximates the degree of 
severity necessary for a 50 percent rating than the 30 
percent evaluation currently assigned under Diagnostic Code 
6513.  38 C.F.R. § 4.7 (2004).  

Fifty percent is the maximum schedular rating for sinusitis.  
There is no evidence, or allegation, that the disability has 
required frequent hospitalization or caused marked 
interference with employment.  Therefore, referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. § 3.3321 (2004); see Shipwash v. Brown, 8 Vet. App. 
218 (1995).



ORDER

An increased rating of 50 percent for sinusitis is granted, 
subject to the law and regulations governing monetary 
payments by the VA.  



REMAND

Initially, the VCAA requires VA to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002).  
As part of the notice, VA has undertaken to inform claimants 
to submit relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b) (2003).  These requirements are not met unless VA 
can point to a specific document in the record that provides 
the necessary notice.  See Quartuccio v. Principi, 16 Vet App 
183 (2002).

The veteran has not received the notice required by § 5103(a) 
as interpreted by Quartuccio in regard to her claim for an 
earlier effective date for a grant of a 50 percent rating for 
depression and her claim for an increased rating for chronic 
fatigue.  

In regard to the eye disability claim, the Board's May 2001 
remand contained instructions that the veteran was to be 
afforded an eye examination, in part, to determine if she had 
glaucoma, and if so, whether such was of the congestive or 
inflammatory type.  The physician was also to comment as to 
whether any glaucoma found on the examination resulted in 
total disability.  The veteran was afforded a VA eye 
examination in January 2001.  After the evaluation the 
examiner diagnosed glaucoma by history only and it was 
reported that the veteran's intraocular pressure was good at 
the time of the examination.  

Shortly after this examination the veteran submitted a 
statement dated January 22, 2001, in which she said, 
essentially, that the recent VA eye examination was 
inadequate to determine the severity of her eye disability.  
In a subsequent letter dated in April 2002, the veteran 
asserted that her eye disability, to include closed angle or 
inflammatory glaucoma, results in total disability due to eye 
pain, vomiting, and rapid vision loss.  Thereafter, the 
veteran submitted private clinical records documenting 
considerable treatment in early 2004 for what was assessed as 
uveitic glaucoma.  VA is obliged to afford the veteran a 
contemporaneous examination when there is evidence of an 
increase in the severity of the disability, VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995), and the veteran is 
competent to provide such evidence. Proscelle v. Derwinski, 2 
Vet. App, 629 (1992). A new examination of the veteran's 
service connected eye disability therefore must be conducted 
on remand.

The Board additionally notes that all prior VA evaluations of 
the veteran's chronic fatigue have focused on the etiology of 
present symptomatology, with little clinical information as 
to the severity of CFS symptomatology, which is the issue 
presently on appeal. Additionally, the veteran has never been 
specifically examined by the VA for chronic fatigue.  VCAA 
requires a more comprehensive VA examination of the veteran's 
service- connected CFS, which identifies related 
symptomatology and includes a description of the severity of 
related symptomatology.  

In view of the above, this case is REMANDED to the RO for the 
following action:

1.  The AMC or RO should provide the 
veteran with the specific notice required 
under the provisions of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) with 
regard to the claims on appeal.  

2.  The veteran should be afforded an 
ophthalmology examination to determine 
the current characteristics and severity 
of her eye disability.  The claims file 
must be made available to and be reviewed 
by the examiner prior to the evaluation 
and the examination report should reflect 
that such a review was made.  All 
indicated diagnostic tests, studies, and 
consultations should be performed, and 
all findings should be reported in 
detail.  There should be findings 
identifying the diseases of the eye that 
the veteran has and what symptoms she 
displays with each disease (specifically 
addressing whether these include pain, 
rest-requirements, and/or episodic 
incapacity).  If the veteran is found to 
have glaucoma, its type (e.g., whether 
congestive and/or, or noncongestive 
and/or simple and primary), as well as 
the symptoms manifested therewith, should 
be specified in detail.  In particular 
the examiner should comment as to whether 
any glaucoma found is totally disabling.  
Central visual acuity and field vision in 
each eye must be assessed.  The charts 
made in connection with the assessment of 
field vision must be attached to the 
examination report.  See 38 C.F.R. § 
4.76.

In addition, the ophthalmology examiner 
should furnish an opinion concerning the 
nature and severity of the veteran's eye 
disability from August 6, 1991 on the 
basis of review of the medical evidence 
of record and after eliciting a history 
from the veteran. As far as possible, the 
specific findings requested above should 
be included in the opinion. If the 
characteristics and level of the 
disability appears to the ophthalmologist 
to have varied during the period 
beginning with that date, the examination 
report should so state and explain that 
conclusion in detail.

3.  The veteran should be scheduled for a 
chronic fatigue syndrome examination, in 
order to determine the severity of her 
service- connected symptomatology, apart 
from symptoms of non-service-connected 
disability.  All indicated studies should 
be conducted, including neuropsychiatric 
testing if deemed appropriate by the 
examiner.  The examiner should obtain a 
history regarding subjective 
symptomatology, but the report should 
include reference to the documented, 
objective clinical history.  The claims 
folder must be made available to the 
examiner for use in the study of the 
case, and the VA examination report must 
reflect a review of the VA claims folder, 
as well as the documented clinical 
history contained therein.

4.  When the above development has been 
completed the RO should then readjudicate 
the veteran's claims for increased VA 
compensation due to her service connected 
eye disability and chronic fatigue, and 
entitlement to an earlier effective date 
for a 50 percent rating for depression.  
If these benefits sought continue to be 
denied the RO should issue a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  The 
case should then be returned to this 
Board for further appellate 
consideration, if otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



